DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 3/8/22. The claims 1-4, 6-14, 16-18 and 20 are pending. The claims 1, 6, 9, 10 and 17 are amended. Claims 15 and 19 have been cancelled.
Response to Arguments

Applicant’s arguments, filed 3/8/22, with respect to the rejection(s) of claim(s) 1, 2, 5, 6, 7 and 9 under 102(e) as being anticipated by Heinrich et al (US7780687) have been fully considered and the amendments overcome the rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration in view of the amendments, a new ground(s) of rejection is made in view of Companion (WO1994026170).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Companion (WO1994026170).
Regarding claim 1, Companion discloses a method of treating a patient, comprising: 
inserting a delivery tool (probe tube 110) including a lumen into a urinary tract of the patient (inserted into the urethra, Page 21, lines 18-24, see Fig. 17), the delivery tool accommodating a device (insert 35) having one or more splayable elements (coils of 35) that define a distal end of the device (coils are at the distal end of the device, see Fig. 15); 
positioning a distal end of the delivery tool such that the device is deliverable from within the lumen to a region of the urinary tract near a prostatic urethra of the patient (Page 21, lines 22-30); and 
spreading lateral lobes of a prostate gland by pushing the device out the distal end of the delivery tool ((insert 35 is pushed into place within the urethra and the compressed insert expands to push the walls of the urethra and thus the benign prostatic hyperplasia or enlargement of prostate to restore passage of urine, Page 21, lines 22-30) between the lateral lobes of the prostate gland where the one or more splayable elements expand in a radially outward direction away from the longitudinal axis of the prostatic uretha as they emerge from the distal end (Page 21, lines 22-30).
Regarding claim 2, Companion discloses the method of claim 1, wherein the delivery tool comprises a sheath (tube 110 is substantially a sheath).  
Regarding claim 6, Companion discloses the method of claim 1, wherein a force exerted on the lateral lobes of the prostate gland by the one or more splayable elements as they expand in the radially outward direction causes compression of at least a portion of the prostate gland and relieves constriction of the prostatic urethra (compression is applied to the prostrate when the insert 35 expands, Page 21, lines 22-20; the goal of the invention is to relieve constriction of the uretha; Page 18, line 15-19).  
Regarding claim 8, Companion discloses the method of claim 1, wherein the device is made of an elastic material (insert 35 is made of stainless steel that is elastic by the manner in which it expands, Page 12, lines 1-2).
Regarding claim 9, Companion discloses the method of claim 1, wherein a radial compression force is applied to the at one or more splayable elements when the device is within the lumen of the delivery tool (see Fig. 15, Page 21, lines 22-30). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Companion in view of Yeung et al (US6530933) (“Yeung”).
Regarding claim 3, Companion discloses the method of claim 1; wherein the delivery tool comprises an outer sheath (probe tube 110 is substantially a sheath) and teaches the use of a cystoscope (Page 19, line 20-22); yet, is silent regarding wherein use of the cystoscope with the delivery tool. Yeung teaches in the same field of endeavor of treating a urinary tract (C12:L56-59). A delivery tool comprising an outer sheath (outer tube 1, see Fig. 4) and a cystoscope (C30:L2) deploys fasteners in the urinary tract.  It would have been obvious to one having ordinary skill in the art to have modified the delivery tool of Companion to include a cystoscope as taught by Yeung in order to provide a guiding technique for insertion of the delivery tool (C30:L59).
Regarding claim 4, Companion/Yeung discloses the method of claim 3, Yeung further teaches positioning the device within the prostatic urethra while the device is in view of the cystoscope (C30:L1-5).  

Allowable Subject Matter
Claims 7, 10-14, 16-18 and 20 are allowable.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or discloses “the region of the urinary tract near the prostatic urethra is a bladder” in combination with the other elements as recited in claim 1. 
No prior art of record teaches or discloses “the region of the urinary tract near the prostatic urethra is a bladder” in combination with the other elements as recited in claim 10. 
No prior art of record teaches or discloses “the region of the urinary tract near the prostatic urethra is a bladder” in combination with the other elements as recited in claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771           


/KATHERINE M SHI/Primary Examiner, Art Unit 3771